NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEXANDER C. BAKER,                             No. 18-56237

                Plaintiff-Appellant,            D.C. No. 2:18-cv-04886-CAS-AS

 v.
                                                MEMORANDUM*
STATE OF CALIFORNIA, in their official
capacities; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Alexander C. Baker appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims related to the

issuance and re-issuance of a temporary restraining order under California’s

Domestic Violence Protection Act (“DVPA”). We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.

2003) (dismissal under the Rooker-Feldman doctrine); Omar v. Sea-Land Serv.,

Inc., 813 F.2d 986, 991 (9th Cir. 1987) (sua sponte dismissal under Fed. R. Civ. P.

12(b)(6)). We may affirm on any ground supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1059 (9th Cir. 2008). We affirm.

      The district court properly dismissed Baker’s as-applied challenge to the

DVPA for lack of subject matter jurisdiction under the Rooker-Feldman doctrine,

because the claims constituted a forbidden “de facto appeal” of a prior state court

judgment or were “inextricably intertwined” with that judgment. See Noel, 341

F.3d at 1163-65 (discussing proper application of the Rooker-Feldman doctrine);

see also Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-

Feldman doctrine barred plaintiff’s claim because the relief sought “would require

the district court to determine that the state court’s decision was wrong and thus

void”). Dismissal of Baker’s as-applied challenge to California Code of Civil

Procedure § 904.1(a)(6) was also proper under the Rooker-Feldman doctrine. See

Noel, 341 F.3d at 1163-65; see also Henrichs, 474 F.3d at 616.

      Dismissal of Baker’s facial challenges to the DVPA was proper because

Baker failed to allege facts sufficient to state a plausible claim. See Ashcroft v.

Iqbal, 556 U.S. 662, 678, 681 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is


                                            2                                     18-56237
plausible on its face” and conclusory allegations are not entitled to be assumed true

(citation and internal quotation marks omitted)); see also Cal. Fam. Code

§ 6203(a)(4) (DVPA’s definition of “abuse” includes behavior that “has been or

could be enjoined pursuant to Section 6320”), § 6320(a) (court has discretion, “on

a showing of good cause,” to enjoin a party from contacting, coming within a

specified distance, or disturbing the peace of named family or household members

of the protected party); cf. Lugo v. Corona, 247 Cal. Rptr. 3d 764, 767-68 (Ct.

App. 2019) (distinguishing civil restraining orders under the DVPA and criminal

protective orders).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The motion of Michael Martin Molinaro, Esq. for leave to file an amicus

brief in support of plaintiff-appellant (Docket Entry No. 17) is granted. The Clerk

will file the brief of amicus curiae submitted at Docket Entry No. 17.

      AFFIRMED.




                                          3                                   18-56237